A petition for the probate of an instrument of writing as the will of Alice Ann Walker, deceased, was filed in the probate court of Cook county by Fred Walker, a son of the testatrix, who was nominated as executor and was a beneficiary of the will. The probate court ordered the will admitted to probate, and upon appeal from that decision by John Walker, another son and beneficiary, the circuit court made a similar order, from which John Walker appealed to this court.
There is nothing in the record to show that a freehold is involved or that any other ground for a direct appeal to this court exists, and the appeal is therefore transferred to the Appellate Court for the First District.
Cause transferred. *Page 192